Citation Nr: 1759759	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-06 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1955 to November1957. 
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied a compensable rating for bilateral hearing loss.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file and has been reviewed.

This matter was remanded in May 2017 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

FINDINGS OF FACT

For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear, and no worse than Level I hearing in the left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed.  Cir. 2009).  In a May 20017 letter, the RO informed the Veteran of the evidence needed to substantiate the claim for increased rating and the VA and what type of evidence he was expected to provide.  Hence, VA's duty to notify was properly met in this case.  See Mayfield v. Nicholson, 444 F.3d at 1328, 1333 (Fed.  Cir. 2006); Pelegrini v. Principi, 18 Vet.  App. 112, 120 (2004).  The claim has been readjudicated in a supplemental statement of the case after the issuance of the September 2017 notice letter.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), personnel records, and private treatment records have been associated with the claims file.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  Further, the Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in June 1999, December 2010 and June 2017 to determine the severity of his bilateral hearing loss 38 C.F.R. § 3.159 (c) (4) (i) (2017).  The Board finds that the June 2017 examination report is adequate as the examiner reviewed the Veteran's claims file, conducted a thorough interview with the Veteran, and offered clear basis for the opinion rendered.  See Nieves- Rodriguez v. Peake, 22 Vet.  App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Moreover, the Board finds that the AOJ substantially complied with the Board's May 2017 remand directives.  In this regard, the Board directed that the Veteran be provided with a VA examination with respect to his claim for a compensable rating for bilateral hearing loss.  This examination was provided in June 2017 and for the reasons discussed above, the Board finds that these examinations were adequate.  For all of these reasons, the Board finds substantial compliance with the May 2017 remand.  See Stegall v. West, 11 Vet.  App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

II.  Compensable Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet.  App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.  App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet.  App. 119, 126 (1999); Hart v. Mansfield, 21 Vet.  App. 505 (2007).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI (2017).

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet.  App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86 and Table VII (2017), as set out in the Rating Schedule.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b) (2017).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 

In Martinak v. Nicholson, 21 Vet.  App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed.  Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for bilateral hearing was established in October 1999, at which time the AOJ assigned an initial noncompensable percent disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100 (2017), effective June 24, 1997.

In December 2010, the Veteran was afforded another audiological examination based on a claim for compensable rating for bilateral hearing loss, which revealed the following puretone thresholds, in decibels:





HERTZ




1000
2000
3000
4000
RIGHT

15
35
35
45









HERTZ




1000
2000
3000
4000
LEFT

15
45
35
45







The puretone threshold average was 32.5 in the right ear and 25 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  These audiometry test results equate to Level I hearing in the right ear, and Level I hearing in the left, under Table VI. 38 C.F.R. § 4.85.  The application of these findings to Table VII, results in a noncompensable disability rating.  
38 C.F.R. § 4.85 (2017).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  With regard to his service-connected bilateral hearing loss, he testified that his hearing was worsening, requiring him to wear hearing aids, and the VA had not graded him.  See March 2012 Hearing Transcript, pg. 5.

In June 2017, the Veteran was afforded another audiological examination based on a claim for compensable rating for bilateral hearing loss, which revealed the following puretone thresholds, in decibels:





HERTZ




1000
2000
3000
4000
RIGHT

25
40
45
50









HERTZ




1000
2000
3000
4000
LEFT

25
55
30
40







The puretone threshold average was 40 in the right ear and 38 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  These audiometry test results equate to Level I hearing in the right ear, and Level I hearing in the left, under Table VI. 38 C.F.R. § 4.85.  The application of these findings to Table VII, results in a noncompensable disability rating.  
The Board notes that Table VIA is not applicable because there is no indication that speech discrimination testing was inappropriate for the Veteran, and the audiometric results did not show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85 (c), 4.86(a) (2017).

In summary, based on the VA audiological examination of record, the Board finds that the Veteran's hearing was no worse than Level I in the right ear and Level I in the left ear.  Thus, he is not entitled to a compensable rating for his bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing higher voices or in crowds and understanding speech when around multiple people, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. 

In making the above determination, and specifically with respect to the Veteran's asserted difficulty with understanding conversations, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Moreover, the schedular criteria for rating hearing loss contemplates the functional effects of the Veteran's hearing loss referenced in the evidence of record.  Doucette v. Shulkin, No. 15-2818; 2017 U.S. App. Vet. Claims Lexis 319 (Mar. 6, 2017) (wherein the Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.")  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Veteran has not alleged any symptom or additional impairment that has not been attributed to his service-connected hearing loss that is unaddressed.  

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  The audiometric testing highlighted above did not reveal audiological results that would warrant a compensable rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


